Exhibit 10.3

SUPERVALU INC.

2012 STOCK PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This agreement is made and entered into as of the grant date indicated below
(the “Grant Date”), by and between SUPERVALU INC. (the “Company”), and the
individual whose name appears below (“Recipient”).

The Company has established the 2012 Stock Plan (the “Plan”), under which key
employees of the Company may be granted Awards of Restricted Stock Units.
Recipient has been selected by the Company to receive an Award of Restricted
Stock Units subject to the provisions of this agreement. Capitalized terms that
are used in this agreement, that are not defined, shall have the meanings
ascribed to them in the Plan.

In consideration of the foregoing, the Company and Recipient hereby agree as
follows:

1. Grant. The Company hereby grants to Recipient, subject to Recipient’s
acceptance hereof, an Award of the number of Restricted Stock Units indicated
below, effective as of the Grant Date. Each Restricted Stock Unit represents the
right to receive one Share of the Company’s Common Stock, $0.01 par value (the
“Common Stock”), following the vesting of the Restricted Stock Unit.

2. Acceptance of Award of Restricted Stock Units and Restricted Stock Unit Award
Terms and Conditions. The Award of Restricted Stock Units is subject to and
governed by the Restricted Stock Unit Award Terms and Conditions (“Terms and
Conditions”) attached hereto, which is incorporated herein and made a part
hereof, and the terms and provisions of the Plan. To accept the Award of
Restricted Stock Units, this agreement must be delivered and accepted through an
electronic medium in accordance with procedures established by the Company, or
Recipient must sign and return a copy of this agreement to the Company within
sixty (60) days after the Grant Date. By so doing, Recipient acknowledges
receipt of the accompanying Terms and Conditions and the Plan, and represents
that Recipient has read and understands the same and agrees to be bound by the
accompanying Terms and Conditions and the terms and provisions of the Plan. In
the event that any provision of this agreement or the accompanying Terms and
Conditions is inconsistent with the terms and provisions of the Plan, the terms
and provisions of the Plan shall govern. Any question of administration or
interpretation arising under this agreement or the accompanying Terms and
Conditions shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

3. Vesting. Except as otherwise provided in the accompanying Terms and
Conditions, this Restricted Stock Unit Award shall vest according to the
schedule below.

 

 

 

Award Number:   

Share_NUMBER-

Grant Date:   

Restricted Stock Unit _DATE

Vesting Schedule:    34%, 33% and 33% on each anniversary of the Grant Date

 

 

 

SUPERVALU INC.     RECIPIENT: By:  

 

   

 

  Michele A. Murphy     FIRST_NAME-MIDDLE_NAME- LAST_NAME-   Executive Vice
President     EMPLOYEE_IDENTIFIER-   Human Resources & Corporate Communications
   



--------------------------------------------------------------------------------

SUPERVALU INC.

2012 STOCK PLAN

RESTRICTED STOCK UNIT AWARD TERMS AND CONDITIONS

(FOR EMPLOYEES)

These Restricted Stock Unit Award Terms and Conditions (“Terms and Conditions”)
apply to the Award of Restricted Stock Units granted under the 2012 Stock Plan
(the “Plan”) pursuant to the Restricted Stock Unit Award Agreement (the “
Agreement”) to which this document is attached. Capitalized terms that are used
in this document, but are not defined, shall have the meanings ascribed to them
in the Plan or the attached Agreement. See Section 18 for a list of defined
terms.

1. Vesting and Rights. Except as otherwise provided below in these Terms and
Conditions, you shall vest in the Restricted Stock Units on the date or dates
and in the amount or amounts set forth in the attached Agreement if you remain
continuously employed by the Company or any of its Affiliates until the
respective vesting dates. The Restricted Stock Units granted pursuant to the
attached Agreement do not and shall not give you any of the rights and
privileges of a holder of Common Stock. Your rights with respect to the
Restricted Stock Units shall remain forfeitable at all times prior to the date
or dates on which such Units become vested and the restrictions with respect to
the Restricted Stock Units lapse in accordance with the Agreement, this
Section 1 and Sections 4 and 6 of these Terms and Conditions.

2. Delivery of Shares. No Shares of Common Stock shall be issued to you prior to
the date on which the applicable Restricted Stock Units vest, in accordance with
the terms and conditions of the attached Agreement and these Terms and
Conditions. Furthermore, and except as otherwise provided in Sections 4(e) and
4(f), each Share of Common Stock to be issued to you in settlement of a
Restricted Stock Unit shall be issued promptly after, but in no event later than
sixty (60) calendar days after, the applicable Restricted Stock Unit vests,
provided payment of the applicable withholding taxes pursuant to Section 3
hereof has been made. The Company shall cause such Shares (less any Shares
withheld to pay taxes) to be delivered to you, free of any restrictions, as
follows:

 

  a) In the form of a stock certificate registered in your name or your name and
the name of another adult person (twenty-one (21) years of age or older) as
joint tenants, and mailed to your address;

 

  b) In “book entry” form, that is, registered with the Company’s stock transfer
agent, in your name or your name and the name of another adult person
(twenty-one (21) years of age or older) as joint tenants, with a notice of
issuance provided to you; or

 

  c) sent by electronic delivery to your brokerage account.

Only whole Shares of Common Stock shall be issued to you pursuant to this
Agreement.

3. Taxes

 

  a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Restricted Stock
Units, the vesting of the Restricted Stock Units and the receipt of Shares in
settlement of the Restricted Stock Units and any other matters related to the
Terms and Conditions and the attached Agreement. In order to comply with all
applicable federal or state income, social security, payroll, withholding or
other tax laws or regulations, the Company may take such action, and may require
you to take such action, as it deems appropriate to ensure that all applicable
federal or state income, social security, payroll, withholding or other taxes,
which are your sole and absolute responsibility, are withheld or collected from
you.

 

  b) You acknowledge that you are responsible for the payment of any federal,
state, local or other taxes that are required to be withheld by the Company upon
vesting or settlement of the Restricted Stock Units, and authorize the Company
to withhold from other compensation owed to you an amount or amounts sufficient
to pay such taxes. In order to satisfy any applicable federal, state, local or
other taxes that are required to be withheld in connection with the settlement
of Restricted Stock Units, the Company shall withhold a portion of the Shares
otherwise to be issued following vesting of the Restricted Stock Units having a
Fair Market Value as of the settlement date equal to the amount of federal and
state income tax required to be withheld upon such settlement (commonly referred
to as a “Tax Swap” or “Stock for Tax”).

4. Change of Control

 

  a) If, within two (2) years after a Change of Control, you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, the unvested portion
of the Restricted Stock Units shall immediately vest. If the Restricted Stock
Units are replaced pursuant to subsection (d) below, the protections and rights
granted under this subsection (a) shall transfer and apply to such replacement
grant.



--------------------------------------------------------------------------------

  b) If, in the event of a Change of Control, and to the extent the Restricted
Stock Units are not assumed by a successor corporation (or affiliate thereto) or
other successor entity or person, or replaced with an award or grant that,
solely in the discretionary judgment of the Committee preserves the existing
value of the Restricted Stock Units at the time of the Change of Control, then
the unvested portion of the Restricted Stock Units shall immediately vest.

 

  c) In the discretion of the Committee and notwithstanding subsections (a) or
(b) above, the Committee may fully vest the Restricted Stock Units at the time
of a Change of Control and deliver in exchange therefor cash, property or a
combination thereof that is determined by the Committee to be at least equal to
the value of the consideration that would be received in such Change of Control
by the holders of Common Stock. The Committee is under no obligation to treat
Recipients of Restricted Stock Units uniformly and has the discretionary
authority to treat Recipients disparately.

 

  d) In the event of a Change of Control and to the extent that the Restricted
Stock Units are assumed by any successor corporation, affiliate thereof, person
or other entity, or are replaced with awards that, solely in the discretionary
judgment of the Committee, preserve the existing value of the Restricted Stock
Units at the time of the Change of Control and provide for vesting terms that
are at least as favorable to you as the vesting terms applicable to the
Restricted Stock Units, then the assumed Restricted Stock Units or such
substitute therefore shall remain outstanding and be governed by its respective
terms.

 

  e) Notwithstanding anything in this Section 4 to the contrary, if your right
to receive payment of the Restricted Stock Units constitutes a “deferral of
compensation” subject to Code Section 409A, and if the application of the other
provisions of this Section 4 would cause a violation of such Code section, then
the unvested portion of your Restricted Stock Units shall immediately vest at
the time of the Change of Control and issuance and delivery of Shares in
settlement of such Restricted Stock Units shall occur after such vesting no
later than sixty (60) calendar days after the earliest of: (i) such vesting date
if the Change of Control also constitutes a “change in the ownership,” a “change
in the effective control” or a “change in the ownership of a substantial portion
of the assets” of the Company within the meaning of Code Section 409A, (ii) your
“separation from service” with the Company within the meaning of Code
Section 409A, or (iii) the applicable vesting date or dates set forth in the
attached Agreement.

 

  f) If the Restricted Stock Units become payable as a result of clause (ii) of
subsection 6(e) and if you are a “specified employee” within the meaning of Code
Section 409A (as determined in accordance with the Company’s policy for
identifying specified employees) on the date of your separation from service,
then the issuance and delivery of Shares in settlement of the Restricted Stock
Units shall be made to you no later than sixty (60) calendar days after the
first business day that is six months after the date of your separation from
service (or if your death occurs during such six month period, within sixty
(60) calendar days after your death).

5. Transferability. The Restricted Stock Units shall not be transferable. More
particularly, the Restricted Stock Units may not be assigned, transferred,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the Restricted Stock Units contrary to these provisions, or the levy of an
execution, attachment or similar process upon the Restricted Stock Units, shall
be void.

6. Effect of Termination of Employment. If you cease to be an employee of the
Company and its Affiliates prior to the vesting of the Restricted Stock Units
pursuant to Section 1 and the Agreement for any reason, other than pursuant to
Section 4 or the following terms of this Section 6, then your rights to all of
the unvested Restricted Stock Units shall be immediately and irrevocably
forfeited.

 

  g) Retirement. If you retire, the unvested portion of the Restricted Stock
Units shall continue to vest at the same time they would have vested pursuant to
Section 1 and the Agreement had you remained employed. You shall be deemed to
have retired, solely for purposes of these Terms and Conditions and the attached
Agreement in the event that your employment terminates for any reason other than
death or disability, and at the time of your termination you are at least sixty
(60) years of age and you have completed at least fifteen (15) years of service
with the Company or an Affiliate.

 

  h) Death. If your death occurs while you are employed by the Company or an
Affiliate, or after your retirement, as described in Section 6(a), the unvested
portion of the Restricted Stock Units shall immediately vest in full.

 

  i) Disability. If your employment terminates as a result of a permanent
disability, the unvested portion of the Restricted Stock Units shall immediately
vest in full. You shall be considered permanently disabled for these purposes if
you suffer from a medically determinable physical or mental impairment that
renders you incapable of performing any substantial gainful employment, and is
evidenced by a certification to such effect by a doctor of medicine approved by
the Company. In lieu of such certification, the Company shall accept, as proof
of permanent disability, your eligibility for long-term disability payments
under the applicable Long-Term Disability Plan of the Company. Notwithstanding
anything in this Section 6(c) to the contrary, if your right to receive payment
of the Restricted Stock Units constitutes a “deferral of compensation” subject
to Code Section 409A, your Restricted Stock Units shall immediately vest in full
upon your disability. Solely for purposes of the preceding sentence,
“disability” shall have the meaning set forth in Treasury Regulation
1.409A-3(i)(4).



--------------------------------------------------------------------------------

  j) Change in Duties/Leave of Absence. The Restricted Stock Units shall not be
affected by any change of your duties or position or by a temporary leave of
absence approved by the Company so long as you continue to be an employee of the
Company or of an Affiliate. The foregoing provisions shall not apply, however,
if your right to receive payment of the Restricted Stock Units constitutes a
“deferral of compensation” subject to Code Section 409A and your change in
duties or position or temporary leave of absence would be considered a
“separation from service” within the meaning of Code Section 409A. In such
circumstances, you will be deemed to have ceased employment with the Company and
its Affiliates and the other provisions of these Terms and Conditions and the
provisions of the Agreement shall control.

 

  k) Cause Terminations. Notwithstanding anything in the Agreement or the Terms
and Conditions to the contrary, all Restricted Stock Units shall be terminated
and forfeited immediately upon your termination of employment for Cause.

 

  l) Other Exceptions. The Committee may determine to accelerate the vesting of
the Restricted Stock Units if you cease to be an employee of the Company and its
Affiliates prior to the vesting of the Restricted Stock Units pursuant to the
Agreement and Sections 1, 4 or 6 hereof for any reason; provided, however, that
if your right to receive payment of the Restricted Stock Units constitutes a
“deferral of compensation” subject to Code Section 409A, no such acceleration
will be permitted if the result of such acceleration would cause a violation of
Code Section 409A, and in such case the other provisions of these Terms and
Conditions and the provisions of the Agreement shall control.

7. Recovery Rights. If your employment with the Company or an Affiliate is
terminated for Cause, or if you breach any of the covenants contained in
Section 8 below, the Company shall have the right to recover any Shares received
by you in connection with any settlement of Restricted Stock Units that occurred
within six (6) months prior to the date on which your employment with the
Company and its Affiliates ended, or at any time thereafter. The Company may
exercise its rights to recover the Shares by depositing in the United States
mail a written notice addressed to you at the latest mailing address for you on
the records of the Company within thirty (30) days following the termination of
your employment for the recovery of Shares attributable to Restricted Stock
Units that settled prior to any termination for Cause, and within thirty
(30) days after the Company’s discovery of any breach of the covenants contained
in Section 8. Within thirty (30) days after the mailing of such notice, you
shall deliver to the Company the number of Shares specified by the Company in
the notice. If you have disposed of the Shares, then in lieu of delivering the
specified number of Shares to the Company, you must pay to the Company the fair
market value of the Shares, determined at the time of the disposition, exclusive
of any taxes due and payable or commissions or fees arising from such
disposition. If the Company exercises its recovery rights prior to the actual
issuance and delivery to you of any such Shares, no Shares need be issued or
recovered. Rather, you shall immediately forfeit any rights to such Shares.

8. Employee Covenants. In consideration of benefits described elsewhere in these
Terms and Conditions and the attached Agreement, and in recognition of the fact
that, as a result of your employment with the Company or any of its Affiliates,
you have had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company or its
Affiliates, as well as the customers, suppliers, joint ventures, licensors,
licensees, distributors or other persons and entities with whom the Company or
any of its Affiliates does business (“Confidential Information”), which the
Company or its Affiliates have expended time, resources and money to obtain or
develop and which have significant value to the Company and its Affiliates, you
agree for the benefit of the Company and its Affiliates, and as a material
condition to your receipt of benefits described elsewhere in these Terms and
Conditions and the attached Agreement, as follows:

 

  a) Non-Disclosure of Confidential Information. You acknowledge that you will
receive access or have received access to Confidential Information about the
Company or its Affiliates, that this information was obtained or developed by
the Company or its Affiliates at great expense and is zealously guarded by the
Company and its Affiliates from unauthorized disclosure, and that your
possession of this special knowledge is due solely to your employment with the
Company or one (1) or more of its Affiliates. In recognition of the foregoing,
you will not at any time during employment or following termination of
employment for any reason, disclose, use or otherwise make available to any
third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors, or suppliers;
trade secrets, data, specifications, developments, inventions and research
activity; marketing and sales strategies, information and techniques; long and
short term plans; existing and prospective client, vendor, supplier and employee
lists, contacts and information; financial, personnel and information system
information and applications; and any other information concerning the business
of the Company or its Affiliates which is not disclosed to the general public or
known in the industry, except for disclosure necessary in the course of your
duties or with the express written consent of the Company. All Confidential
Information, including all copies, notes regarding and replications of such
Confidential Information will remain the sole property of the Company or its
Affiliate, as applicable, and must be returned to the Company or such Affiliate
immediately upon termination of your employment.

 

  b)

Return of Property. Upon termination of employment with the Company or any of
its Affiliates, or at any other time at the request of the Company, you shall
deliver to a designated Company representative all records, documents, hardware,
software and all other property of the Company or its Affiliates and all copies
of such property in your possession. You



--------------------------------------------------------------------------------

  acknowledge and agree that all such materials are the sole property of the
Company or its Affiliates and that you will certify in writing to the Company at
the time of delivery, whether upon termination or otherwise, that you have
complied with this obligation.

 

  c) Non-Solicitation of Existing or Prospective Customers, Vendors and
Suppliers. You specifically acknowledge that the Confidential Information
described in Section 8(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of their businesses depends upon
their ability to establish and maintain close and continuing personal contacts
and working relationships with such existing and prospective customers, vendors
and suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors and suppliers. Therefore, during your employment
with the Company or any of its Affiliates and for the twelve (12) months
following termination of employment for any reason, you agree that you will not,
except on behalf of the Company or its Affiliates, or with the Company’s express
written consent, solicit, approach, contact or attempt to solicit, approach or
contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors or
suppliers of the Company or its Affiliates with whom you had contact or about
whom you gained Confidential Information during your employment with the Company
or its Affiliates for the purpose of obtaining business or engaging in any
commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 8(e)(i)) or cause such customer, supplier
or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.

 

  d) Non-Solicitation of Employees. You specifically acknowledge that the
Confidential Information described in Section 8(a) also includes confidential
data pertaining to employees and agents of the Company or its Affiliates, and
you further agree that during your employment with the Company or its Affiliates
and for the twelve (12) months following termination of employment for any
reason, you will not, directly or indirectly, on your own behalf or on behalf of
any other person or entity, solicit, contact, approach, encourage, induce or
attempt to solicit, contact, approach, encourage or induce any of the employees
or agents of the Company or its Affiliates to terminate their employment or
agency with the Company or any of its Affiliates.

 

  e) Non-Competition. You covenant and agree that during your employment with
the Company or any of its Affiliates and for the twelve (12) months following
termination of employment for any reason, you will not, in any geographic market
in which you worked on behalf of the Company or any of its Affiliates, or for
which you had any sales, marketing, operational, logistical or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner or in any other
capacity, a business competitive with the Business of the Company.

 

  i) The “Business of the Company” shall mean any business or activity involved
in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to you by the Company or its
Affiliates at any time during your employment with the Company or any of its
Affiliates.

 

  ii) To “engage in or carry on” shall mean to have ownership in such business
(excluding ownership of up to one percent (1%) of the outstanding shares of a
publicly-traded company) or to consult, work in, direct or have responsibility
for any area of such business, including but not limited to operations,
logistics, sales, marketing, finance, recruiting, sourcing, purchasing,
information technology or customer service.

 

  f) No Disparaging Statements. You agree that you will not make any disparaging
statements about the Company, its Affiliates, directors, officers, agents,
employees, products, pricing policies or services.

 

  g) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 8 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and you consent to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to the Company or any of its Affiliates for any
breach by you of this Section 8, you further agree that the Company or such
Affiliate shall be entitled to recover its costs and attorneys’ fees necessary
to obtain such recovery. In addition, you agree that upon your breach of any
covenant in this Section 8, the Restricted Stock Units issued under the Plan or
any other restricted stock unit plans of the Company will immediately terminate
and the Company shall have the right to exercise any and all of the rights
described above including the provisions articulated in Section 7.



--------------------------------------------------------------------------------

  h) Enforceability of These Covenants. It is further agreed and understood by
you and the Company that if any part, term or provision of these Terms and
Conditions should be held to be unenforceable, invalid or illegal under any
applicable law or rule, the offending term or provision shall be applied to the
fullest extent enforceable, valid or lawful under such law or rule, or, if that
is not possible, the offending term or provision shall be struck and the
remaining provisions of these Terms and Conditions shall not be affected or
impaired in any way.

9. Arbitration. You and the Company agree that any controversy, claim or dispute
arising out of or relating to the attached Agreement or the breach of any of
these Terms and Conditions, or arising out of or relating to your employment
relationship with the Company or any of its Affiliates, or the termination of
such relationship, shall be resolved by final and binding arbitration under the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association, or other neutral arbitrator and rules as mutually
agreed to by you and the Company, except for claims by the Company relating to
your alleged breach of any of the employee covenants set forth in Section 8
above. This agreement to arbitrate specifically includes, but is not limited to,
discrimination claims under Title VII of the Civil Rights Act of 1964 and under
state and local laws prohibiting employment discrimination. Nothing in this
Section 9 shall preclude the Company from pursuing a court action to obtain a
temporary restraining order or a preliminary injunction relating to the alleged
breach of any of the covenants set forth in Section 8. The agreement to
arbitrate shall continue in full force and effect despite the expiration or
termination of your Award or your employment relationship with the Company or
any of its Affiliates. You and the Company agree that any award rendered by the
arbitrator must be in writing and include the findings of fact and conclusions
of law upon which it is based, shall be final and binding and that judgment upon
the final award may be entered in any court having jurisdiction thereof. The
arbitrator may grant any remedy or relief that the arbitrator deems just and
equitable, including any remedy or relief that would have been available to you
or the Company or any of its Affiliates had the matter been heard in court. All
expenses of arbitration, including the required travel and other expenses of the
arbitrator and any witnesses, and the costs relating to any proof produced at
the direction of the arbitrator, shall be borne equally by you and the Company
unless otherwise mutually agreed or unless the arbitrator directs otherwise in
the award. The arbitrator’s compensation shall be borne equally by you and the
Company unless otherwise mutually agreed or the law provides otherwise.

10. Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares covered by the Restricted Stock Units
such that an adjustment is necessary in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under these
Terms and Conditions and the attached Agreement, then the Committee
administering the Plan shall, in such manner as it may deem equitable, adjust
any or all of the number and type of Shares (or other securities or other
property) covered by the Restricted Stock Units.

11. Severability. In the event that any portion of these Terms and Conditions
shall be held to be invalid, the same shall not affect in any respect whatsoever
the validity and enforceability of the remainder of these Terms and Conditions.

12. No Right to Employment. Nothing in these Terms and Conditions or the
attached Agreement or the Plan shall be construed as giving you the right to be
retained as an employee of the Company. In addition, the Company may at any time
dismiss you from employment, free from any liability or any claim under these
Terms and Conditions or the attached Agreement, unless otherwise expressly
provided in these Terms and Conditions or the attached Agreement.

13. Reservation of Shares. The Company shall at all times during the term of the
Restricted Stock Units reserve and keep available such number of Shares as will
be sufficient to satisfy the requirements of these Terms and Conditions and the
attached Agreement.

14. Securities Matters. The Company shall not be required to deliver any Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

15. Headings. Headings are given to the sections and subsections of these Terms
and Conditions and the attached Agreement solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of these Terms and Conditions or the attached
Agreement or any provision hereof or thereof.

16. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of these Terms and Conditions and the attached Agreement.

17. Notices. For purpose of the Agreement and these Terms and Conditions,
notices and all other communications provided for in the Agreement, these Terms
and Conditions or contemplated by either shall be in writing and shall be deemed
to have been duly given when personally delivered or when mailed United States
certified or registered mail, return receipt requested, postage prepaid, and
addressed, in the case of the Company, to the Company at:

P.O. Box 990

Minneapolis, MN 55440

Attention: Corporate Secretary



--------------------------------------------------------------------------------

and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

 

  a) Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of Termination to you. No purported termination of employment of you
by the Company shall be effective without a Notice of Termination having been
given.

 

  b) Good Reason Notice by You. Any purported termination of employment by you
for Good Reason shall be communicated by a Notice of Termination to the Company
or successor. Your termination of employment will not be for Good Reason unless
(i) you give the Company written notice of the event or circumstance which you
claim is the basis for Good Reason within ninety (90) days of such event or
circumstance first occurring, and (ii) the Company is given thirty (30) days
from its receipt of such notice within which to cure or resolve the event or
circumstance so noticed. If the circumstance is cured or resolved within said
thirty (30) days, your termination of employment will not be for Good Reason.

18. Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in these Terms and Conditions
or the attached Agreement with initial capital letters unless, in the context,
it would be unreasonable to do so.

 

  g) Cause shall mean:

 

  i) your continued failure to perform your duties with the Company (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to you by the
Board or an officer of the Company which specifically identifies the manner in
which the Board or the officer believes that you have not substantially
performed your duties;

 

  ii) the conviction of, or plea of guilty or nolo contendere to, a felony or
the willful engaging by you in conduct which is materially and demonstrably
injurious to the Company;

 

  iii) your commission of a material act or material acts of personal dishonesty
intended to result in your substantial personal enrichment at the expense of the
Company; or

 

  iv) your material violation of Company policies relating to Code of Business
Conduct, Equal Employment Opportunities and Harassment or Workplace Violence;

provided, however, that in no event shall Cause exist by virtue of any action
taken by you (A) in compliance with express written directions of the Board, the
Company’s Chief Executive Officer or the officer to whom you report, or (B) in
reliance upon the express written consent of the Company’s counsel.

In each case above, for a termination of employment to be for Cause, you must be
provided with a Notice of Termination (as described in Section 17(a)) within six
(6) months after the Company has actual knowledge of the act or omission
constituting Cause. Whether a termination of employment is for Cause as provided
above will be determined by the Company in its sole discretion based on all the
facts and circumstances. For purposes hereof, the term “Company” shall include
an Affiliate.

 

  h) Change of Control shall be deemed to have occurred upon any of the
following events:

 

  i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than fifty percent (50%) of either (A) the then outstanding shares of common
stock of the Company, or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company, or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

  ii)

the consummation of any merger or other business combination of the Company,
sale or lease of all or substantially all of the Company’s assets or combination
of the foregoing transactions (the “Transactions”) other than a Transaction
immediately following which the stockholders of the Company and any trustee or
fiduciary of any Company employee



--------------------------------------------------------------------------------

  benefit plan immediately prior to the Transaction own at least sixty percent
(60%) of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
or lessee of the Company’s assets, or (C) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions; or

 

  iii) within any 24-month period, the persons who were directors immediately
before the beginning of such period (the “Incumbent Directors”) shall cease (for
any reason other than death) to constitute at least a majority of the Board or
the board of directors of a successor to the Company. For this purpose, any
director who was not a director at the beginning of such period shall be deemed
to be an Incumbent Director if such director was elected to the Board by, or on
the recommendation of or with the approval of, at least three-fourths of the
directors who then qualified as Incumbent Directors (so long as such director
was not nominated by a person who has expressed an intent to effect a Change of
Control or engage in a proxy or other control contest).

 

  i) Change of Control Date shall mean the date on which a Change of Control
occurs.

 

  j) Good Reason shall mean any one (1) or more of the following events
occurring during the two-year period following the Change of Control Date:

 

  i) your annual base salary is materially reduced below the amount in effect on
the Change of Control Date;

 

  ii) your Target Bonus is materially reduced below the Target Bonus as it
existed on the Change of Control Date;

 

  iii) your duties and responsibilities are materially and adversely diminished
in comparison to the duties and responsibilities that you had on the Change of
Control Date other than in a general reduction of the number or scope of
personnel for which you are responsible for supervising which reduction occurs
in connection with a restructuring or recapitalization of the Company or the
division of the Company in which you work;

 

  iv) the program of long term incentive compensation is materially and
adversely diminished in comparison to the program of long term incentive
compensation as it existed for you on the Change of Control Date (for purposes
of this clause (iv), a reduction of fifteen percent (15%) or more of the target
dollar amount of your long term incentive compensation as it existed for you on
the Change of Control Date based on your most recent award of long term
incentive compensation prior to the Change of Control Date shall be considered
to be material and adverse); or

 

  v) you are required to be based at a location more than forty-five (45) miles
from the location where you were based and performed services on the Change of
Control Date;

provided, however, that any diminution of duties or responsibilities that occurs
solely as a result of the fact that the Company ceases to be a public company or
that the size of the Company has been reduced as a result of the Change of
Control shall not, in and of itself, constitute Good Reason.

 

  k) Notice of Termination shall mean a written notice which shall indicate the
specific provision in these Terms and Conditions relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
your termination of employment under the provisions so indicated.

 

  l) Target Bonus shall mean the target amount of bonus established under the
annual bonus plan for you for the year in which the termination of employment
occurs. When the context requires, it shall also mean the target amount of bonus
established for any earlier or later year.

Original Approval: